Exhibit 10.1

CHANGE IN CONTROL AGREEMENT

This Change in Control Agreement (“Agreement”) is made and entered into by and
between Liberty Oilfield Services LLC, a Delaware limited liability company (the
“Company”), and [NAME OF OFFICER] (“Executive”) effective as of [DATE] (the
“Effective Date”). Liberty Oilfield Services Inc., a Delaware corporation
(“Parent”), enters into this Agreement for the limited purposes of acknowledging
and agreeing to Sections 2(a)(iv) and 6 below.

WHEREAS, Executive is currently employed by the Company and is an integral part
of its management and the management of other members of the Company Group; and

WHEREAS, the board of directors (the “Board”) of Parent has determined that
appropriate steps should be taken to reinforce and encourage Executive’s
continued attention and dedication to Executive’s duties in the event of a
Change in Control (as defined below).

NOW, THEREFORE, for and in consideration of the premises and the mutual
covenants and agreements herein contained, and for other valuable consideration,
the receipt and sufficiency of which are hereby acknowledged, the parties hereby
agree as follows:

1. Definitions. The following terms shall have the following meanings:

(a) “Bonus Component” shall mean the higher of (i) Executive’s Target Bonus for
the calendar year in which the Termination Date occurs (or, if Executive’s
Target Bonus for such calendar year is not yet determined as of the Termination
Date, Executive’s Target Bonus for the calendar year prior to the calendar year
in which the Termination Date occurs) or (ii) the average of the Target Bonuses
for the three most recent calendar years prior to the year in which the
Termination Date occurs; provided, however, that if Executive was not employed
by the Company for each of such three most recent calendar years, then this
clause (ii) will be equal to the average of Target Bonuses for such calendar
years in which the Executive was employed by the Company.

(b) “Cause” shall mean:

(i) Executive’s material breach of this Agreement or any other written agreement
between Executive and one or more members of the Company Group, including
Executive’s material breach of any representation, warranty or covenant made
under any such agreement;

(ii) Executive’s material breach of any policy or code of conduct established by
a member of the Company Group and applicable to Executive;

(iii) Executive’s violation of any law applicable to the workplace or employment
relationship (including any law regarding anti-harassment, anti-discrimination
or anti-retaliation) that is (or can reasonably be expected to be) materially
injurious to the Company;



--------------------------------------------------------------------------------

(iv) Executive’s gross negligence, willful misconduct, willful breach of
fiduciary duty, fraud, theft or embezzlement in connection with Executive’s
duties or responsibilities to any member of the Company Group;

(v) the conviction or indictment of Executive for, or plea of nolo contendere by
Executive to any felony (or state law equivalent), or the conviction of
Executive for, or plea of nolo contendere by Executive to, any crime involving
moral turpitude; or

(vi) Executive’s willful failure or refusal, other than due to Disability, to
substantially perform Executive’s obligations or to follow in any material
respect any specific lawful directive from the Company or any other member of
the Company Group.

Notwithstanding the foregoing, if the basis for terminating Executive’s
employment for Cause is the result of a violation or failure described in clause
(i), (ii), (iii) or (vi) of the foregoing definition of “Cause” and the majority
of the Board determines in good faith that such violation or failure is capable
of being remedied, the Board shall give Executive 30 days’ prior written notice
of the Company’s intent to terminate Executive’s employment for Cause, which
notice shall set forth the violation or failure forming the basis for the
determination to terminate Executive’s employment for Cause. Executive shall
have the right to remedy such violation or failure within a reasonable period of
time (as determined by the Board); provided, that Executive begins to take
appropriate steps to remedy such violation or failure within 10 days following
the date of such written notice and diligently prosecutes such efforts
thereafter. Executive’s employment with the Company may not be terminated for
Cause unless a majority of the Board finds in good faith that termination for
Cause is justified, and if the basis for terminating Executive’s employment for
Cause arises as a result of a violation or failure described in clause (i), (ii)
(iii) or (vi) of the definition of “Cause”, that the violation or failure has
not been remedied within the period of time designated by the Board or that
there is no reasonable prospect that Executive will remedy the violation or
failure forming the basis for terminating Executive’s employment for Cause.

(c) “Change in Control” shall mean:

(i) A “change in the ownership” of Parent within the meaning of Treasury
Regulation § 1.409A-3(i)(5)(v), whereby any one person, or more than one person
acting as a “group” (for purposes of this Section 1(c)(i), as such term is
defined in Treasury Regulation § 1.409A-3(i)(5)(v)(B)), acquires beneficial
ownership (as such term is defined in Rule 13d-3 promulgated under Section 13 of
the Securities Exchange Act of 1934 (“Rule 13d-3”), directly or indirectly, of
securities in Parent that, together with securities beneficially owned by such
person or group, constitutes more than 50% of the total fair market value or
total voting power of the outstanding securities of Parent;

(ii) A “change in the effective control” of Parent within the meaning of
Treasury Regulation § 1.409A-3(i)(5)(vi), whereby either (A) any one person, or
more than one person acting as a “group” (for purposes of this Section 1(c)(ii),
as such term is defined in Treasury Regulation § 1.409A-3(i)(5)(vi)(D)),
acquires (or has acquired during the 12-month period ending on the date of the
most recent acquisition by such person or persons)

 

2



--------------------------------------------------------------------------------

beneficial ownership (as such term is defined in Rule 13d-3), directly or
indirectly, of securities of Parent possessing 30% or more of the total voting
power of the outstanding securities of Parent; [provided, however, that this
clause (ii)(A) shall not apply to any acquisitions by funds affiliated with
Riverstone Holdings LLC or any of their respective Affiliates (collectively, the
“Riverstone Holders”) until the first date after the Effective Date on which the
Riverstone Holders beneficially own (as such term is defined in Rule 13d-3),
directly or indirectly, less than 20% of the total voting power of the
outstanding securities of Parent;]1 or (B) a majority of the members of the
Board are replaced during any 12-month period by directors whose appointment or
election is not endorsed by a majority of the members of the Board prior to the
date of the appointment or election; or

(iii) A “change in the ownership of a substantial portion” of Parent’s assets
within the meaning of Treasury Regulation § 1.409A-3(i)(5)(vii), whereby any one
person, or more than one person acting as a “group” (for purposes of this
Section 1(c)(iii), as such term is defined in Treasury Regulation §
1.409A-3(i)(5)(vii)(C)), acquires (or has acquired during the 12-month period
ending on the date of the most recent acquisition by such person or persons)
assets of Parent that have a total gross fair market value equal to or more than
40% of the total gross fair market value of all the assets of Parent immediately
prior to such acquisition or acquisitions.

(d) “Company Group” shall mean, collectively, Parent and its direct and indirect
subsidiaries as may exist from time to time, including the Company.

(e) “Comparable Offer” shall mean a written, legally binding offer of employment
with the purchaser (or its affiliate) in a Change in Control that includes each
of: (i) a geographic location of the principal place of employment that is
within 50 miles of the location of Executive’s principal place of employment as
of the time immediately prior to the Change in Control; (ii) Total Cash
Compensation not less than Executive’s Total Cash Compensation in effect
immediately prior to the Change in Control; (iii) authority, duties and
responsibilities (including titles and reporting relationships) that are not
materially less than Executive’s authority, duties and responsibilities in
effect immediately prior to the Change in Control and (iv) provides Executive
with severance payments and benefits that are at least as favorable to Executive
as the Severance Benefits provided in this Agreement in the event of a
Qualifying Termination.

(f) “Disability” shall mean the Company’s determination that Executive is unable
to perform the essential functions of Executive’s position (after accounting for
reasonable accommodation, if applicable and required by applicable law), due to
physical or mental impairment that continues, or can reasonably be expected to
continue, for a period in excess of 120 consecutive days or 180 days, whether or
not consecutive (or for any longer period as may be required by applicable law),
in any 12-month period.

(g) “Good Reason” shall mean:

(i) a material diminution in Executive’s Total Cash Compensation;

 

1 

Note to Draft: If, as of the date of entry into this agreement with a future
executive officer, Riverstone’s holdings have fallen below the requisite
threshold, this proviso should be removed.

 

3



--------------------------------------------------------------------------------

(ii) a material diminution in Executive’s authority, duties or responsibilities
(including titles and reporting relationships) with the Company Group as a whole
immediately prior to the Change in Control;

(iii) the relocation of the geographic location of Executive’s principal place
of employment by more than 50 miles from the location of Executive’s principal
place of employment as of the Effective Date;

(iv) a material breach of this Agreement or any other written agreement with
Executive by any member of the Company Group, including a material breach of any
representation, warranty or covenant made under any such agreement; or

(v) a failure to timely pay or provide any material payment, benefit or other
consideration or compensation owed to Executive in connection with Executive’s
employment.

Notwithstanding the foregoing provisions of this Section 1(g) or any other
provision of this Agreement to the contrary, any assertion by Executive of a
termination for Good Reason shall not be effective unless all of the following
conditions are satisfied: (A) the condition described in Section 1(g)(i), (ii),
(iii), (iv) or (v) giving rise to Executive’s termination of employment must
have arisen without Executive’s prior written consent; (B) Executive must
provide written notice to the Company of the existence of such claimed
condition(s) within 60 days after the initial occurrence of such condition(s);
(C) the Company must not have cured the condition(s) specified in such notice
within 30 days following the Company’s receipt of such written notice; and
(D) the date of Executive’s termination of employment must occur within 60 days
after the end of the foregoing cure period.

(h) “LTIP” shall mean the Liberty Oilfield Services Inc. Long Term Incentive
Plan and any other equity compensation plan of any member of the Company Group.

(i) “Qualifying Termination” shall mean (i) a termination of employment without
Cause (and not as a result of Executive’s death or Disability) or (ii) a
resignation from employment for Good Reason, in each case, on, or within the
18-month period following, the date of a Change in Control.

(j) “Restrictive Covenant Agreements” shall mean those certain Employee
Non-Disclosure, Non-Solicitation, and Invention Assignment Agreements by and
between any member of the Company Group and Executive and any other
confidentiality, non-competition, non-solicitation or other similar restrictive
covenant agreement or obligation with any member of the Company Group.

(k) “Target Bonus” shall Executive’s target annual cash incentive bonus under
Parent’s annual incentive program, as in effect from time to time.

(l) “Termination Date” shall mean the date Executive’s employment with the
Company terminates such that, as a result of such termination, Executive is no
longer employed by any member of the Company Group.

 

4



--------------------------------------------------------------------------------

(m) “Total Cash Compensation” shall mean the sum of Executive’s annualized base
salary and Target Bonus.

2. Effect of Termination in Connection with a Change in Control.

(a) If Executive’s employment with the Company is terminated as a result of a
Qualifying Termination, then so long as (and only if) Executive: (x) executes
and does not revoke a release of all claims that is substantially consistent
with the form attached hereto as Exhibit A (the “Release”), which Release may be
revised by the Company to reflect changes required by law to make the Release
effective and to the extent necessary to address any specific circumstances of
Executive’s termination and which Release will be provided by the Company to
Executive within three days following the Termination Date; and (y) abides by
the terms of the Restrictive Covenant Agreements (the following clauses
(i) through (iv), collectively, the “Severance Benefits”):

(i) the Company shall make severance payments to Executive in a total amount
equal to two times the sum of (A) Executive’s annualized base salary for the
calendar year in which the Termination Date occurs (or, if greater, Executive’s
annualized base salary in effect immediately prior to the Change in Control) and
(B) the Bonus Component (such total severance payments being referred to as the
“Severance Payment”). The Severance Payment will be paid in a lump sum on the
Company’s first regularly scheduled pay date that is on or after the date that
the Release becomes effective and irrevocable.

(ii) The Company shall pay Executive a pro-rated portion of the Executive’s
Target Bonus for the calendar year in which the Termination Date occurs (the
“Pro-Rata Bonus Payment”), which Pro-Rata Bonus Payment shall be calculated by
multiplying (A) Executive’s Target Bonus for the calendar year in which the
Termination Date occurs, by (B) a fraction, the numerator of which is the number
of days in the calendar year prior to the Termination Date and the denominator
of which is 365. The Pro-Rata Bonus Payment shall be paid to Executive on the
Company’s first regularly scheduled pay date that is on or after the date that
is 60 days after the Termination Date.

(iii) During the portion, if any, of the 18-month period following the
Termination Date (the “Reimbursement Period”) that Executive elects to continue
coverage for Executive and Executive’s spouse and eligible dependents, if any,
under the Company’s group health plans pursuant to Consolidated Omnibus Budget
Reconciliation Act of 1985, as amended (“COBRA”), the Company shall promptly
reimburse Executive on a monthly basis for the difference between the amount
Executive pays to effect and continue such coverage and the employee
contribution amount that similarly situated employees of the Company pay for the
same or similar coverage under such group health plans (the “COBRA Benefit”).
Each payment of the COBRA Benefit shall be paid to Executive on the Company’s
first regularly scheduled pay date in the calendar month immediately following
the calendar month in which Executive submits to the Company documentation of
the applicable premium payment having been paid by Executive, which
documentation shall be submitted by Executive to the Company within 30 days
following the date on which the applicable premium payment is paid. Executive
shall be eligible to receive such reimbursement payments until the earliest of:
(A) the last day of the

 

5



--------------------------------------------------------------------------------

Reimbursement Period; (B) the date Executive is no longer eligible to receive
COBRA continuation coverage; and (C) the date on which Executive becomes
eligible to receive coverage under a group health plan sponsored by another
employer of Executive (and any such eligibility shall be promptly reported to
the Company by Executive); provided, however, that the election of COBRA
continuation coverage and the payment of any premiums due with respect to such
COBRA continuation coverage shall remain Executive’s sole responsibility, and
the Company shall not assume any obligation for payment of any such premiums
relating to such COBRA continuation coverage. If Executive has not become
eligible to be covered under a group health plan sponsored by another employer
of Executive by the earlier of the date that is 18 months after the Termination
Date or December 1 of the calendar year following the calendar year in which the
Termination Date occurs (such earlier date, the “COBRA Payment Trigger Date”),
then, on the Company’s first regularly scheduled pay date following the COBRA
Payment Trigger Date (but in no event later than 30 days following the COBRA
Payment Trigger Date), the Company shall pay to Executive a lump sum cash
payment equal to six times the difference between the amount Executive paid to
effect and continue such coverage and the employee contribution amount that
similarly situated employees of the company paid for the same or similar
coverage under such group health plans, if any, under the Company’s group health
plan for the full calendar month preceding the COBRA Payment Trigger Date.
Notwithstanding the foregoing, if the provision of the benefits described in
this paragraph cannot be provided in the manner described above without penalty,
tax or other adverse impact on the Company or any other member of the Company
Group, then the Company and Executive shall negotiate in good faith to determine
an alternative manner in which the Company shall provide substantially
equivalent benefits to Executive without such adverse impact on the Company or
such other member of the Company Group.

(iv) Notwithstanding anything to the contrary in any applicable award agreement
or notice of award, effective as of the date that the Release becomes effective
and irrevocable: (A) all of Executive’s outstanding time-based equity awards
granted pursuant to any LTIP (including any such awards granted following a
Change in Control) shall be deemed to be fully vested effective as of the
Termination Date and (B) all of Executive’s outstanding performance-based equity
awards granted pursuant to any LTIP (including any such awards granted following
a Change in Control) shall become earned based on the higher of Executive’s
target performance or actual performance through the Termination Date
(collectively, the “Accelerated Equity Awards”). The Accelerated Equity Awards
shall be settled by Parent or such other member of Company Group that issued
them in accordance with the settlement terms set forth in the applicable award
agreement.

(b) If the Release is not executed and returned to the Company and any required
revocation period has not fully expired without revocation of the Release by
Executive, then Executive shall not be entitled to any portion of the Severance
Benefits until the Release is so executed and returned and/or the revocation
period has fully expired.

 

6



--------------------------------------------------------------------------------

(c) For the avoidance of doubt, Executive shall not be eligible for any
Severance Benefits (or any portion thereof) in the event that Executive’s
employment with the Company terminates (A) by the Company for Cause, (B) due to
death or Disability or (C) by Executive for other than Good Reason. Further,
notwithstanding the preceding provisions of this Section 2(c), Executive will
not be eligible for any Severance Benefits (or any portions thereof) if:
(x) Executive’s employment by the Company ends upon or following a Change in
Control, and (y) Executive has declined a Comparable Offer.

3. Withholdings; Deductions. The Company may withhold and deduct from any
benefits and payments made or to be made pursuant to this Agreement (a) all
federal, state, local and other taxes as may be required pursuant to any law or
governmental regulation or ruling and (b) any deductions consented to in writing
by Executive.

4. Title and Headings; Construction. Titles and headings to Sections hereof are
for the purpose of reference only and shall in no way limit, define or otherwise
affect the provisions hereof. Any and all Exhibits or Attachments referred to in
this Agreement are, by such reference, incorporated herein and made a part
hereof for all purposes. Unless the context requires otherwise, all references
to laws, regulations, contracts, agreements and instruments refer to such laws,
regulations, contracts, agreements and instruments as they may be amended from
time to time, and references to particular provisions of laws or regulations
include a reference to the corresponding provisions of any succeeding law or
regulation. All references to “dollars” or “$” in this Agreement refer to United
States dollars. The word “or” is not exclusive. The words “herein”, “hereof”,
“hereunder” and other compounds of the word “here” shall refer to the entire
Agreement, including all Exhibits attached hereto, and not to any particular
provision hereof. Wherever the context so requires, the masculine gender
includes the feminine or neuter, and the singular number includes the plural and
conversely. All references to “including” shall be construed as meaning
“including without limitation.” Neither this Agreement nor any uncertainty or
ambiguity herein shall be construed or resolved against any party hereto,
whether under any rule of construction or otherwise. On the contrary, this
Agreement has been reviewed by each of the parties hereto and shall be construed
and interpreted according to the ordinary meaning of the words used so as to
fairly accomplish the purposes and intentions of the parties hereto.

5. At-Will Employment. This Agreement is not an employment contract for any
particular term and nothing herein alters the at-will nature of Executive’s
employment with the Company, as Executive or the Company (and, if Executive
becomes employed by any other member of the Company Group, any other member of
the Company Group) may terminate the employment relationship at any time and for
any reason not prohibited by applicable law or no reason at all.

6. Applicable Law; Submission to Jurisdiction. This Agreement shall in all
respects be construed according to the laws of the State of Colorado without
regard to its conflict of laws principles that would result in the application
of the laws of another jurisdiction. With respect to any claim or dispute
related to or arising under this Agreement, the parties hereby consent to the
exclusive jurisdiction, forum and venue of the state and federal courts (as
applicable) located in Denver County, Colorado.

7. Entire Agreement and Amendment. This Agreement contains the entire agreement
of the parties with respect to the matters covered herein and supersedes all
prior and contemporaneous agreements and understandings, oral or written,
between the parties hereto concerning the subject matter hereof. This Agreement
may be amended only by a written instrument executed by both parties hereto.

 

7



--------------------------------------------------------------------------------

8. Waiver of Breach. Any waiver of this Agreement must be executed by the party
to be bound by such waiver. No waiver by either party hereto of a breach of any
provision of this Agreement by the other party, or of compliance with any
condition or provision of this Agreement to be performed by such other party,
will operate or be construed as a waiver of any subsequent breach by such other
party or any similar or dissimilar provision or condition at the same or any
subsequent time. The failure of either party hereto to take any action by reason
of any breach will not deprive such party of the right to take action at any
time.

9. Assignment. This Agreement and the rights and obligations hereunder, may not
be assigned by the Company, Parent or the Executive without a written consent
signed by all other parties, which consent shall not be unreasonably withheld,
delayed or conditioned; provided, however, that (a) the Company and Parent may
assign this Agreement without Executive’s consent to any member of the Company
Group that employs Executive so long as, following such assignment, the Company
and Parent remain a guarantor of their respective obligations under this
Agreement and (b) the Company shall cause this Agreement to be assumed by any
successor that continues the business of the Company, including any person or
entity that acquires all or substantially all of the assets of the Company.

10. Notices. Notices provided for in this Agreement shall be in writing and
shall be deemed to have been duly received (a) when delivered in person, (b) on
the first Business Day after such notice is sent by express overnight courier
service, or (c) on the second Business Day following deposit with an
internationally-recognized second-day courier service with proof of receipt
maintained, in each case, to the following address, as applicable:

If to the Company, addressed to:

Liberty Oilfield Services, LLC

950 17th Street, Suite 2000

Denver, Colorado 80202

Attn: Chief Executive Officer

If to Executive, addressed to Executive’s last known address on file with the
Company.

11. Counterparts. This Agreement may be executed in any number of counterparts,
including by electronic mail or facsimile, each of which when so executed and
delivered shall be an original, but all such counterparts shall together
constitute one and the same instrument. Each counterpart may consist of a copy
hereof containing multiple signature pages, each signed by one party, but
together signed by both parties hereto.

12. Deemed Resignations. Except as otherwise determined by the Board or as
otherwise agreed to in writing by Executive and any member of the Company Group
prior to the termination of Executive’s employment with the Company or any
member of the Company Group, any termination of Executive’s employment shall
constitute, as applicable, an automatic resignation of Executive: (a) as an
officer of the Company and each member of the Company Group; (b) from the Board;
and (c) from the board of directors or board of managers (or similar

 

8



--------------------------------------------------------------------------------

governing body) of any member of the Company Group and from the board of
directors or board of managers (or similar governing body) of any corporation,
limited liability entity, unlimited liability entity or other entity in which
any member of the Company Group holds an equity interest and with respect to
which board of directors or board of managers (or similar governing body)
Executive serves as such Company Group member’s designee or other
representative.

13. Section 409A.

(a) Notwithstanding any provision of this Agreement to the contrary, all
provisions of this Agreement are intended to comply with Section 409A of the
Internal Revenue Code of 1986 (the “Code”), and the applicable Treasury
regulations and administrative guidance issued thereunder (collectively,
“Section 409A”) or an exemption therefrom and shall be construed and
administered in accordance with such intent. Any payments under this Agreement
that may be excluded from Section 409A either as separation pay due to an
involuntary separation from service or as a short-term deferral shall be
excluded from Section 409A to the maximum extent possible. For purposes of
Section 409A, each installment payment provided under this Agreement shall be
treated as a separate payment. Any payments to be made under this Agreement upon
a termination of Executive’s employment shall only be made if such termination
of employment constitutes a “separation from service” under Section 409A.

(b) To the extent that any right to reimbursement of expenses or payment of any
benefit in-kind under this Agreement constitutes nonqualified deferred
compensation (within the meaning of Section 409A), (i) any such expense
reimbursement shall be made by the Company no later than the last day of
Executive’s taxable year following the taxable year in which such expense was
incurred by Executive, (ii) the right to reimbursement or in-kind benefits shall
not be subject to liquidation or exchange for another benefit, and (iii) the
amount of expenses eligible for reimbursement or in-kind benefits provided
during any taxable year shall not affect the expenses eligible for reimbursement
or in-kind benefits to be provided in any other taxable year; provided, that the
foregoing clause shall not be violated with regard to expenses reimbursed under
any arrangement covered by Section 105(b) of the Code solely because such
expenses are subject to a limit related to the period in which the arrangement
is in effect.

(c) Notwithstanding any provision in this Agreement to the contrary, if any
payment or benefit provided for herein would be subject to additional taxes and
interest under Section 409A if Executive’s receipt of such payment or benefit is
not delayed until the earlier of (i) the date of Executive’s death or (ii) the
date that is six months after the Termination Date (such date, the “Section 409A
Payment Date”), then such payment or benefit shall not be provided to Executive
(or Executive’s estate, if applicable) until the Section 409A Payment Date.
Notwithstanding the foregoing, the Company makes no representations that the
payments and benefits provided under this Agreement are exempt from, or
compliant with, Section 409A and in no event shall any member of the Company
Group be liable for all or any portion of any taxes, penalties, interest or
other expenses that may be incurred by Executive on account of non-compliance
with Section 409A.

 

9



--------------------------------------------------------------------------------

14. Certain Excise Taxes. Notwithstanding anything to the contrary in this
Agreement, if Executive is a “disqualified individual” (as defined in
Section 280G(c) of the Code), and the payments and benefits provided for in this
Agreement, together with any other payments and benefits which Executive has the
right to receive from the Company or any of its affiliates, would constitute a
“parachute payment” (as defined in Section 280G(b)(2) of the Code), then the
payments and benefits provided for in this Agreement shall be either (a) reduced
(but not below zero) so that the present value of such total amounts and
benefits received by Executive from the Company or any of its affiliates shall
be one dollar ($1.00) less than three times Executive’s “base amount” (as
defined in Section 280G(b)(3) of the Code) and so that no portion of such
amounts and benefits received by Executive shall be subject to the excise tax
imposed by Section 4999 of the Code or (b) paid in full, whichever produces the
better net after-tax position to Executive (taking into account any applicable
excise tax under Section 4999 of the Code and any other applicable taxes). The
reduction of payments and benefits hereunder, if applicable, shall be made by
reducing, first, payments or benefits to be paid in cash hereunder in the order
in which such payment or benefit would be paid or provided (beginning with such
payment or benefit that would be made last in time and continuing, to the extent
necessary, through to such payment or benefit that would be made first in time)
and, then, reducing any benefit to be provided in-kind hereunder in a similar
order. The determination as to whether any such reduction in the amount of the
payments and benefits provided hereunder is necessary shall be made by the
Company in good faith. If a reduced payment or benefit is made or provided and
through error or otherwise that payment or benefit, when aggregated with other
payments and benefits from the Company or any of its affiliates used in
determining if a “parachute payment” exists, exceeds one dollar ($1.00) less
than three times Executive’s base amount, then Executive shall immediately repay
such excess to the Company upon notification that an overpayment has been
made. Nothing in this Section 14 shall require the Company to be responsible
for, or have any liability or obligation with respect to, Executive’s excise tax
liabilities under Section 4999 of the Code.

15. Clawback. To the extent required by applicable law or any applicable
securities exchange listing standards, or as otherwise determined by the Board
(or a committee thereof) prior to and not in anticipation of a Change in
Control, amounts paid or payable under this Agreement shall be subject to the
provisions of any applicable clawback policies or procedures adopted by the
Company, which clawback policies or procedures may provide for forfeiture and/or
recoupment of amounts paid or payable under this Agreement. Notwithstanding any
provision of this Agreement to the contrary, the Company reserves the right,
without the consent of Executive, to adopt any such clawback policies and
procedures, including such policies and procedures applicable to this Agreement
with retroactive effect.

16. Severability. If an arbitrator or court of competent jurisdiction determines
that any provision of this Agreement (or portion thereof) is invalid or
unenforceable, then the invalidity or unenforceability of that provision (or
portion thereof) shall not affect the validity or enforceability of any other
provision of this Agreement, and all other provisions shall remain in full force
and effect.

[Remainder of Page Intentionally Blank;

Signature Page Follows]

 

10



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Executive and the Company each have caused this Agreement to
be executed and effective as of the Effective Date.

 

EXECUTIVE

 

[NAME OF OFFICER] LIBERTY OILFIELD SERVICES LLC By:  

 

  Name:   Title: For the limited purposes of acknowledging and agreeing to
Sections 2(a)(iv) and 6: LIBERTY OILFIELD SERVICES INC. By:  

 

  Name:   Title:

SIGNATURE PAGE TO

CHANGE IN CONTROL AGREEMENT



--------------------------------------------------------------------------------

EXHIBIT A

FORM OF RELEASE AGREEMENT

THIS RELEASE AGREEMENT (this “Agreement”) is made by and between [NAME OF
EXECUTIVE] (the “Executive”) and Liberty Oilfield Services LLC, a Delaware
limited liability company (the “Company”). This Agreement will become effective,
enforceable and irrevocable on the eighth day after the date on which it is
executed by the Executive (the “Effective Date”). This Agreement is that Release
referenced in that certain Change in Control Agreement, dated [DATE OF CIC
AGREEMENT], by and among the Company, Liberty Oilfield Services Inc. (“Parent”)
and the Executive (the “Change in Control Agreement”). Capitalized terms used
but not defined herein shall have the meaning provided to such terms in the
Change in Control Agreement.

WHEREAS, the Company employed the Executive as [TITLE] and the Executive and the
Executive’s employment relationship with the Company terminated effective as of
[TERMINATION DATE] the “Termination Date”);

WHEREAS, the Executive and the Company have entered into Restrictive Covenant
Agreements which are incorporated herein by reference, and which shall remain in
full force and effect; and

WHEREAS, the parties desire to set forth each of their rights and obligations
regarding the termination of the Executive’s employment with the Company in this
Agreement.

NOW, THEREFORE, in consideration of the mutual covenants and conditions in the
Agreement and for other good and valuable consideration, the receipt and
adequacy of which are hereby acknowledged, the parties, intending to be legally
bound hereby, agree as follows:

1. Termination of Employment. Subject to the provisions of Section 2, the
parties hereby agree that the Executive’s employment with the Company terminated
on the Termination Date and, as of the Termination Date, the Executive was no
longer employed or engaged by the Company or any of its subsidiaries or other
affiliates. The Executive acknowledges and agrees that, as of the Termination
Date, the Executive is deemed to have automatically resigned as, to the extent
applicable: (a) as an officer of the Company and each member of the Company
Group; (b) from the Board; and (c) from the board of directors or board of
managers (or similar governing body) of any member of the Company Group and from
the board of directors or board of managers (or similar governing body) of any
corporation, limited liability entity, unlimited liability entity or other
entity in which any member of the Company Group holds an equity interest and
with respect to which board of directors or board of managers (or similar
governing body) the Executive serves as such Company Group member’s designee or
other representative.

2. Severance Benefits. Subject to Executive’s fulfillment of the obligations in
this Agreement, the Company will pay or provide the Executive with the Severance
Benefits, in the manner and as defined under the Change in Control Agreement.
The Severance Benefits will not be treated as compensation under the Company’s
401(k) Plan or any other benefit or retirement plan. The Executive shall not be
entitled to any additional or future salary or other compensation or severance
benefits under any plan or program established by the Company or any of its
affiliates,

 

 

EXHIBIT A



--------------------------------------------------------------------------------

other than the Severance Benefits. The Executive expressly acknowledges and
agrees that the Executive has received all leaves (paid and unpaid) to which the
Executive has been entitled during the Executive’s employment with the Company
or any other Released Party, and the Executive has received all wages, bonuses
and other compensation, been provided all benefits, and been afforded all rights
and been paid all sums, that the Executive has been owed by the Company or any
other Released Party as of the date that the Executive signs this Agreement,
other than the Severance Benefits.

3. Outstanding Liabilities. Any liabilities the Executive may have to the
Company or its affiliates, including, without limitation, any outstanding loans
or advances by the Company and any liabilities to reimburse the Company for any
personal expenses that the Executive has charged to the Company, must be paid in
full before payment of any Severance Benefits. Further, the Executive expressly
authorizes the Company to deduct any such amounts from any payment to be made to
the Executive under this Agreement, to the extent permitted by applicable law.

4. General Release and Waiver.

(a) In consideration of receipt of the payments and other consideration provided
for in this Agreement and the Change in Control Agreement, that being good and
valuable consideration, the receipt, adequacy and sufficiency of which are
acknowledged by the Executive, the Executive, on the Executive’s own behalf and
on behalf of the Executive’s agents, administrators, representatives, executors,
successors, heirs, dependents, devisees and assigns (collectively, the
“Releasing Parties”) hereby fully releases, holds harmless, remises, acquits and
forever discharges the Company, Parent and all of their respective affiliates,
and each of the foregoing entities’ respective past, present and future
officers, directors, shareholders, members, managers, partners, agents,
employees, consultants, independent contractors, attorneys, advisers, successors
and assigns (collectively, the “Released Parties”), jointly and severally, from
any and all claims, rights, demands, debts, obligations, losses, causes of
action, suits, controversies, setoffs, counterclaims, third party actions,
damages, penalties, costs, expenses, attorneys’ fees, liabilities and
indemnities of any kind or nature whatsoever (collectively, the “Claims”),
whether known or unknown, suspected or unsuspected, accrued or unaccrued,
whether at law, equity, administrative, statutory or otherwise, and whether for
injunctive relief, back pay, fringe benefits, reinstatement, reemployment, or
compensatory, punitive or any other kind of damages, which any of the Releasing
Parties have ever had in the past or presently have against any of the Released
Parties, and each of them, up to and including the date that the Executive signs
this Agreement, including all such Claims arising from or relating to the
Executive’s employment with the Company or its affiliates or the termination of
that employment or any circumstances related thereto, or any other matter, cause
or thing whatsoever, including all claims arising under or relating to
employment, employment contracts (including any employment agreements), employee
benefits or purported employment discrimination (of any kind) or harassment or
violations of civil rights of whatever kind or nature, including: (i) all Claims
arising under the Age Discrimination in Employment Act (“ADEA”), the Americans
with Disabilities Act of 1990, the Family and Medical Leave Act of 1993, the
Equal Pay Act of 1963, the Rehabilitation Act of 1973, Title VII of the United
States Civil Rights Act of 1964, 42 U.S.C. § 1981, the Civil Rights Act of 1991,
the Civil Rights Acts of 1866 and/or 1871, the Employee Retirement Income
Security Act of 1974 (“ERISA”), the WARN Act and state equivalents, the
Sarbanes-Oxley Act of 2002, under federal, state, municipal or local
anti-discrimination or anti-retaliation law, including the Colorado
Anti-Discrimination Act, any

 

A-2



--------------------------------------------------------------------------------

federal, state, municipal or local wage and hour law, or any other local,
municipal, state, or federal law, regulation or ordinance, (ii) all Claims
arising under any public policy, or any contract, tort, or common law Claim,
including Claims for breach of fiduciary duty, fraud, breach of implied or
express contract, breach of implied covenant of good faith and fair dealing,
wrongful discharge or termination, promissory estoppel, infliction of emotional
distress, or tortious interference; (iii) any allegation for costs, fees, or
other expenses including attorneys’ fees incurred in, or with respect to, any
Claim; or (iv) any Claim, whether direct or derivative, arising from, or
relating to, the Executive’s status as a member or holder of any equity or other
interests in the Company, the Parent, or any other Released Party. The Executive
further agrees that the Executive will not file or permit to be filed on the
Executive’s behalf any such Claim. Notwithstanding the preceding sentence or any
other provision of this Agreement, this release is not intended to interfere
with the Executive’s right to file a charge with government agencies such as the
Equal Employment Opportunity Commission (the “EEOC”), the National Labor
Relations Board (“NLRB”) or the Securities and Exchange Commission (“SEC”) in
connection with any claim the Executive believes it may have against the Company
or its affiliates. However, by executing this Agreement, the Executive hereby
waives the right to recover from any Released Party in any proceeding the
Executive may bring before such agency, including the EEOC or any state human
rights commission or in any proceeding brought by the EEOC or any state human
rights commission on the Executive’s behalf. Nothing herein prevents the
Executive from receiving an award for information provided to a governmental
agency.

(b) This Agreement is not intended to or shall prevent, impede or interfere with
Executive’s non-waivable right, without prior notice to the Company, to provide
information to the government, participate in investigations, file a complaint,
testify in proceedings regarding the Company’s past or future conduct, or to
receive or fully retain a monetary award from a government administered
whistleblower program for providing information directly to a government agency.
Further, the Claims released herein do not include (i) any rights or claims that
may first arise after the time that the Executive executes this Agreement;
(ii) any rights or claims under the Colorado Employment Security Act (Col. Rev.
Stat. Ann. §§ 8-70-101 to 8-82-105) or the Colorado Wage Act (Col. Rev. Stat.
Ann. §§ 8-4-101 to 8-4-123); or (iii) any claim to vested benefits under an
employee benefit plan that is subject to ERISA.

(c) This release shall not apply to any obligation of the Company or its
affiliates pursuant to this Agreement, or any vested benefit to which the
Executive is entitled under any tax qualified pension plan of the Company or its
affiliates, COBRA continuation coverage benefits or any other similar benefits
required to be provided by statute.

(d) This release shall not apply to the obligations of Parent under that certain
Indemnification Agreement, dated [DATE OF INDEMNIFICATION AGREEMENT], by any
between Parent and the Executive (the “Indemnification Agreement”) or
indemnification rights that the Executive may have under the Company’s
certificate of incorporation, bylaws or similar organizational documents in
connection with Executive’s service as an officer, director, manager or employee
of Company, Parent or their respective affiliates.

 

A-3



--------------------------------------------------------------------------------

5. Certain Forfeitures in Event of Breach. The Executive acknowledges and agrees
that, notwithstanding any other provision of this Agreement, in the event the
Executive breaches any of the Executive’s obligations under this Agreement or if
the Executive breaches the Restrictive Covenant Agreements, the Executive
forfeits the right to receive the payments and benefits described in Section 2
of this Agreement to the extent not theretofore paid to the Executive as of the
date of such breach or ruling and, if already made as of the time of such breach
or ruling, the Executive agrees to reimburse the Company, promptly, for the
amount of such payments and benefits.

6. Non-Disparagement. The Executive shall not make any statements, encourage
others to make statements or release information that disparages or defames the
Company, Parent, any of their affiliates or any of their respective directors or
officers. Notwithstanding the foregoing, nothing in this Section 6 shall
prohibit either party from making truthful statements when required by order of
a court or other body having jurisdiction or as required by law.

7. Cooperation with Proceedings. The Executive agrees to reasonably cooperate
(including attending meetings) with respect to any claim, arbitral hearing,
lawsuit, action or governmental, regulatory or internal investigation relating
to the business of the Company or its affiliates. The Executive agrees to
provide prompt disclosure to the Company in response to any inquiry in
connection with any such matters. The Company shall reimburse Executive for all
reasonable out-of-pocket expenses incurred by Executive in connection with this
Section 7.

8. Entire Agreement. This Agreement contains the entire agreement between the
parties with respect to the Executive’s employment with the Company and the
termination thereof effective as of the Effective Date and supersedes any and
all prior understandings, agreements or correspondence between the parties
regarding the Executive’s employment with the Company and the termination
thereof, except the Restrictive Covenant Agreements, the Change in Control
Agreement and the Indemnification Agreement, which shall expressly survive this
Agreement and continue in full force and effect.

9. Knowing and Voluntary Waiver. Subject to the provisions of Section 11 below,
the Executive, by the Executive’s free and voluntary act of signing below,
acknowledges that (a) the Executive has been given an opportunity to consider
whether to agree to the terms contained herein, (b) acknowledges that the
Executive understands that this Agreement specifically releases and waives all
claims the Executive may have against the Company and the Released Parties
(except as otherwise expressly set forth herein), (c) represents that that the
Executive has no impairment of any kind which would prevent the Executive from
understanding the terms of this Agreement; and (d) agrees to all of the terms of
this Agreement and intends to be legally bound thereby.

10. Return of Property. The Executive has, to the best of the Executive’s
knowledge, returned to the Company’s Human Resources Department (“Company HR”),
or will return within seven days of the date on which the Executive signs this
Agreement, all equipment and/or property, including all confidential
information, computer software, computer access codes, company credit cards,
keys, and all original and copies of notes, documents, files or programs stored
electronically or otherwise that relate or refer to the business, customers,
financial statements, business contacts or sales of the Company, Parent, or any
of their affiliates. The Executive also agrees to return promptly to Company HR
any such equipment and/or property subsequently discovered by the Executive.

 

A-4



--------------------------------------------------------------------------------

11. Right To Consult Attorney And Voluntary Nature Of Agreement.

(a) The Executive, by the Executive’s free and voluntary act of signing below,
(i) acknowledges that the Executive has been given a period of 21 days to
consider whether to agree to the terms contained herein, (ii) acknowledges that
the Executive has been advised, and is hereby advised in writing, to consult
with an attorney prior to executing this Agreement, (iii) acknowledges that the
Executive understands that this Agreement specifically releases and waives all
rights and claims it may have under the ADEA prior to the date on which the
Executive signs this Agreement, and (iv) agrees to all of the terms of this
Agreement and intends to be legally bound thereby. The Executive acknowledges
that, if the Executive chooses to sign this Agreement prior to the expiration of
this 21-day period of consideration, the Executive does so voluntarily and
waives Executive’s right to the remainder of that period.2

(b) The parties hereto acknowledge and agree that each party has reviewed and
negotiated the terms and provisions of this Agreement and has contributed to its
preparation and had the opportunity to consult counsel. Accordingly, the rule of
construction to the effect that ambiguities are resolved against the drafting
party shall not be employed in the interpretation of this Agreement. Rather, the
terms of this Agreement shall be construed fairly as to both parties hereto and
not in favor of or against either party, regardless of which party generally was
responsible for the preparation of this Agreement.

12. Revocation. This Agreement will become effective, enforceable and
irrevocable on the Effective Date. During the seven-day period prior to the
Effective Date, the Executive may revoke the Executive’s acceptance of the
Agreement by providing written notice to [NAME] at [ADDRESS] personally
delivered or deposited in the U.S. Mail before the expiration of the seven-day
period. If the Executive exercises the right to revoke hereunder, the Executive
shall forfeit the right to receive any of the payments or benefits provided for
herein, and to the extent such payments or benefits have already been made, the
Executive agrees that the Executive will immediately reimburse the Company for
the amounts of such payments and benefits.

13. Change in Control Agreement. This Agreement shall be subject to the
provisions of Sections 3, 4, 6, 8-11 and 13-16 of the Change in Control
Agreement, which provisions are hereby incorporated by reference as part of this
Agreement.

IN WITNESS WHEREOF, the Company has caused this Agreement to be signed by its
duly authorized representative and the Executive has signed this Agreement
effective as of the day and year first above written.

PLEASE READ CAREFULLY AS THIS DOCUMENT INCLUDES A RELEASE OF ALL CLAIMS. THE
EXECUTIVE EXPRESSLY ACKNOWLEDGES AND AGREES THAT THIS RELEASE IS INTENDED TO
INCLUDE NOT ONLY CLAIMS THAT THE EXECUTIVE KNOWS ABOUT, BUT ALSO THOSE THAT THE
EXECUTIVE DOES NOT KNOW OR SUSPECT TO EXIST AS OF THE EFFECTIVE DATE OF THIS
AGREEMENT.

 

2 

Note to Draft: This provision will be removed or modified if Executive is under
40 years old at time of release. Language to be customized at the time of
separation depending on the applicable consideration period and disclosures
required by the Age Discrimination in Employment Act.

 

A-5



--------------------------------------------------------------------------------

EXECUTIVE:      

 

    Date:  

 

[NAME OF EXECUTIVE]       Liberty Oilfield Services LLC:       By:  

 

                         Date:  

 

Name:  

 

      Title:  

 

     

 

A-6